Duffie, 0.
A motion for rehearing, supported by a brief of unusual merit, induced us to order a reargument of the case, and to reexamine the opinion herein, ante, p. 570.
The objection urged against the opinion is our holding that a notice running to several different persons and describing different tracts, in which each had a separate interest or ownership, is not sufficient to comply with the statute relating to “final notice” before confirmation of the sale is had. A thorough examination of what is known *576as the “Scavenger Act” (Comp. St. 1903, ch. 77, art. IX) convinces us that it was the intention of the legislature to allow the owner of land, against which a decree of sale for delinquent taxes has been entered, every opportunity to save his land, either by paying the amount of the decree prior to a sale, or by redeeming from the sale afterwards made. That the act should receive a liberal construction in favor of the owner to comply with this evident purpose of the legislature should not be denied; and it is our duty to afford the owner the opportunity to redeem his land where full and actual compliance with the statute has not been observed. The language of section 33 of the act, providing for service of a “final notice,” is, to our minds, quite conclusive that a separate notice relating only to his oAvn lands should be served on. each owner and occupant thereof. It is true that the statute alloAVS a purchaser to have any number of tracts purchased by him embraced in the same certificate, but it would be absurd to hold that the sheriff, in preparing the final notice which he is required to serve upon the owners and occupants of land, should embrace in such notice a hundred or more of such owners, and a like number of tracts belonging to different owners, if the certificate of sale contains that number. While we inadvertently misquoted the language of section 6 of the act, using the word “separate” instead of the word “several” in our former opinion, we cannot escape the conclusion that, AAdiile the legislature provided for embracing in one petition all lands upon which taxes Avere unpaid, it was the intention to deal with the several tracts and the several owners thereof as though a separate action had been filed against each. The language of section 6 implies that this is so: “The filing of such petition shall operate as the commencement of a several action against each parcel of. real estate shown in the petition, as well as against every party having or claiming any interest, right, title or claim in, or to, such real estate or any part thereof.” If a separate suit had been commenced against each tract and the owner thereof, it would hardly be con*577tended that numerous tracts and numerous owers could be embraced in the same final notice, and it would be. unfair to the owner of the land, especially where the notice is given by publication, to require him to examine a list of numerous names to see if his own appears therein, or numerous descriptions of real estate to ascertain whether any of his oivn lands were among the descriptions. The purpose of the statute was to bring home to the owner by direct notice the fact that his land had been sold and that a last opportunity to redeem was, now offered him. Further consideration and reflection has convinced us that our former holding is right, and should be adhered to. Of course, different tracts belonging to the same owner uay be included in one notice, as this could have no tendency to mislead him. A rehearing is
Denied.